PER CURIAM.
The state seeks certiorari review of the trial court’s order which in effect precludes the state from proceeding under an alternative theory of DUI manslaughter. The theory at issue is driving with an unlawful blood alcohol level (UBAL).
We grant the petition based on the reasoning set forth in this court’s recent decision in Dodge v. State, 805 So.2d 990 (Fla. 4th DCA 2001). The case is remanded for further proceedings consistent with Dodge.
POLEN, C.J., WARNER and HAZOURI, JJ., concur.